5 A.3d 814 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Andre JACOBS, Petitioner.
No. 584 WAL 2009.
Supreme Court of Pennsylvania.
September 30, 2010.


*815 ORDER

PER CURIAM.
AND NOW, this 30th day of September, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the remaining issue. The issue, rephrased for clarity, is:
Whether the Superior Court erred in holding petitioner's convictions on conspiracy and attempt were not illegal under 18 Pa.C.S. § 906 because they did not culminate in the same crime.
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.